Citation Nr: 0100866	
Decision Date: 01/12/01    Archive Date: 01/17/01

DOCKET NO.  98-20 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
and neck injury.  

2.  Entitlement to an effective date earlier than February 
17, 1997, for the grant of a 70 percent disability evaluation 
for generalized anxiety disorder.  

3.  Entitlement to an effective date earlier than February 
17, 1997, for the grant of entitlement to a total disability 
rating for compensation purposes based on individual 
unemployability (TDIU) by reason of service-connected 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to November 
1989.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of a June 1991 rating decision rendered by the San 
Francisco, California, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein, inter alia, service 
connection for residuals of a back and neck injury were 
denied.  During the pendency of this appeal, the veteran 
relocated to Alabama.  

The veteran also appeals a November 1998 rating action of 
that assigned an effective date for increased rating of 70 
percent for his anxiety disorder.  Similarly, he appeals a 
July 2000 rating action that granted TDIU benefits effective 
February 17, 1997, and assigned an effective date of February 
17, 1997.  

The issues of entitlement to service connection for residuals 
of a back and neck injury and entitlement to an earlier 
effective date for the grant of TDIU benefits are the 
subjects of the REMAND below.  


FINDINGS OF FACT

1.  An October 1994 rating decision established a 50 percent 
rating for a generalized anxiety disorder, and the veteran 
did not perfect a timely appeal from that rating.

2.  The earliest communication of record, subsequent to the 
October 1994 rating decision, which can be construed as a 
claim for an increased rating for the veteran's generalized 
anxiety disorder was received on February 27, 1997.
 
3.  An October 1997 VA outpatient treatment record indicates 
the veteran's vocational rehabilitation possibilities were 
limited by extreme stressors and limited coping skills.

4.  The October 1997 VA treatment record is the earliest 
evidence of record that shows occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships. 


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier 
than February 27, 1997, for the assignment of a 70 percent 
rating for generalized anxiety disorder are not met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.400 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that an effective date earlier than 
February 27, 1997, for the assignment of a 70 percent rating 
for generalized anxiety disorder is warranted.  After a 
review of the record, the Board finds that the veteran's 
contentions are not supported by the evidence, and his claim 
is denied.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 3.400 
(2000).  For increases in disability compensation, the 
effective date shall be the earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date, otherwise, the effective date shall be the date of 
receipt of the claim.  38 C.F.R. § 3.400(o) (2000).

The veteran established entitlement to service connection for 
a generalized anxiety disorder by means of a March 1990 
rating decision, which assigned the condition a 30 percent 
disability rating, effective November 28, 1989.  An October 
1994 rating action assigned an increased rating of 50 
percent.  

In February 1997, the RO informed the veteran of a proposal 
to reduce the disability evaluation of his generalized 
anxiety disorder from 50 percent to 30 percent.  On February 
27, 1997, the RO received a statement wherein the veteran 
indicated that his disability was more severe than the 
proposed reduction.  By means of a July 1997 rating action, 
the RO continued the 50 percent disability evaluation finding 
that no reduction was warranted.  In October 1998, the Board 
awarded a 70 percent rating for this disability.  By means of 
a November 1998 rating decision, the RO effectuated the 
Board's decision and established a 70 percent evaluation for 
this disability, effective February 27, 1997.  The veteran 
subsequently appealed the assignment of this effective date.  

The Board notes that the severity of a disability is 
ascertained, for VA rating purposes, by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (2000) (Schedule).  Generalized anxiety 
disorder is evaluated using the General Formula for Rating 
Mental Disorders pursuant to Diagnostic Code 9400 of the 
Schedule.  38 C.F.R. § 4.130 (2000).  A rating of 70 percent 
is warranted where the evidence shows occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); or inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130 (2000).

The veteran has alleged than an effective date in 1994 is 
appropriate for his condition.  In order to prevail on his 
claim for an earlier effective date for the increase to 70 
percent, the evidence must show that the veteran met the 
criteria for entitlement to 70 percent prior to the assigned 
effective date, and subsequent to a claim for increase.

The Board finds that the earliest evidence of record which 
shows occupational and social impairment, with deficiencies 
in most areas as contemplated by a 70 percent disability 
rating is an October 1997 VA outpatient treatment record that 
indicates that the veteran inquired about vocational 
rehabilitation possibilities.  The examiner opined that this 
action should be discouraged as the veteran "has been 
subjected to extreme stressors and his coping skills are 
limited."  In a subsequent letter dated in April 1998, the 
veteran's spouse reported that he could not complete a task 
and that he talked about killing himself.  She also testified 
that his daily problems included forgetting appointments, 
forgetting where he was going, not remembering what he was 
talking about, thinking that people were after him, not being 
able to sleep, having nightmares, and becoming violent when 
someone joked with him or told him that he was wrong.  At a 
July 1998 Board hearing, he indicated that he sought 
psychiatric treatment at least twice a month and sometimes 
had suicidal thoughts.  The veteran's wife indicated that she 
had to remind the veteran to take care of his daily hygiene.  
She also reported that the veteran did not have any close 
friends and there were problems with his relationship with 
his son.  In light of the evidence above, the Board finds 
that the earliest evidence of record which shows occupational 
and social impairment, with deficiencies in most areas, as 
contemplated by a 70 percent disability rating is the October 
1997 VA outpatient treatment record. 

The Board notes that the evidence does not show occupational 
and social impairment, with deficiencies in most areas as 
contemplated by a 70 percent disability rating, prior to that 
October 1997 VA outpatient treatment record.  A November 1996 
VA psychiatric examination report indicates that he was 
alert, calm and cooperative except for mild restlessness.  
His affect was appropriate and his mood was depressed.  
Speech was normal and thoughts were coherent and logical.  
There were no auditory or visual hallucinations; and he 
denied suicidal and homicidal ideas or plans.  He was 
oriented to time, place, month and year.  A concentration 
test revealed that the veteran was able to subtract sevens 
from 100 up to 65 with mild difficulty; and after five 
minutes, he had good recall for two out of three objects.  He 
also knew the three most recent presidents.  Abstraction and 
judgment were good; and insight was fairly good.  While the 
examiner noted that the veteran's psychiatric symptoms were 
causing mild difficulties or impairment in social, 
occupational and interpersonal functioning, the examination 
report does not show that he had occupational and social 
impairment, with deficiencies in most areas, as contemplated 
by a 70 percent disability rating

The Board finds that the evidence does not support the 
assignment of an effective date earlier than February 27, 
1997, for the assignment of a 70 percent rating for 
generalized anxiety disorder.  The earliest evidence of 
record that shows occupational and social impairment, with 
deficiencies in most areas, is dated in October 1997.  

The veteran's claim for an increase for the condition was 
denied by a October 1994 rating decision, to which he did not 
perfect a timely appeal.  The earliest communication 
following that October 1994 rating decision which can be 
construed as a claim for an increased rating for the 
condition was received on February 27, 1997.  The proper 
effective date for an increase is the date of factually 
ascertainable increase, if the claim is received within one 
year of that date, or otherwise the date of receipt of the 
claim.  The veteran here was awarded an effective date of the 
date of claim for increase although a factually ascertainable 
increase was only shown in the October 1997 outpatient 
treatment record, following the date of his claim.  The Board 
can find no basis in the evidence for the award of an 
effective date earlier than February 27, 1997, as prior to 
that date there is not a factually ascertainable increase to 
the level of disability required for a rating of 70 percent.

Accordingly, the Board finds that the criteria for 
entitlement to an effective date earlier than February 27, 
1997, for the assignment of a 70 percent rating for 
generalized anxiety disorder are not met.  38 U.S.C.A. 
§§ 5107, 5110 (West 1991); 38 C.F.R. § 3.400 (2000).


ORDER

Entitlement to an effective date earlier than February 27, 
1997, for the assignment of a 70 percent rating for 
generalized anxiety disorder is denied.


REMAND

Under pertinent VA regulations, a written communication from 
a claimant or his or her representative expressing 
dissatisfaction or disagreement with an adjudicative 
determination by the agency of original jurisdiction and a 
desire to contest the result will constitute a Notice of 
Disagreement (NOD).  While special wording is not required, 
the NOD must be in terms which can be reasonably construed as 
disagreement with that determination and a desire for 
appellate review.  38 C.F.R. § 20.201 (2000). 

In the present case, service connection for residuals of a 
back and neck injury was denied by means of a June 1991 
rating action.  Subsequently, in August 1991, the veteran 
submitted a VA Form 21-4138, Statement in Support of Claim, 
wherein he referenced the June 1991 decision and requested 
"further review and evaluation of [my] neck/back injury."  
As this correspondence indicates that the veteran was 
expressing disagreement with the June 1991 rating action as 
it pertained to his claimed back and neck injury, the Board 
will construe the August 1991 statement as a NOD to the June 
1991 denial of service connection for residuals of a back and 
neck injury.

Similarly, the Board notes that on July 3, 2000, entitlement 
to TDIU benefits was established, effective March 8, 2000.  
By means of a July 5, 2000 rating decision, the RO 
established an effective date of February 17, 1997, for the 
award of TDIU benefits.  At an October 2000 hearing before 
the undersigned Veterans Law Judge, the veteran expressed his 
disagreement with the effective date of TDIU benefits.  The 
Board finds the testimony memorialized in the October 2000 
transcript of the Board hearing constitutes a NOD to the 
effective date established in the July 2000 rating actions.  
See 38 C.F.R. § 20.201 (2000).  

Under the Court's holding in Manlincon v. West, 12 Vet. 
App. 238 (1999), the aforementioned August 1991 NOD and the 
October 2000 NOD initiates review by the Board of the RO's 
June 1991 and July 2000 decisions, respectively.  
Accordingly, these issues must be remanded to have the RO 
issue a Statement of the Case regarding the claims.  

Accordingly, the case is REMANDED for the following 
development:

The RO should furnish to the appellant 
and his representative a Statement of the 
Case addressing the issues of entitlement 
to service connection for residuals of a 
back and neck injury and entitlement to 
an effective date earlier than February 
17, 1997 for the assignment of TDIU 
benefits.  This Statement of the Case(s) 
should summarize the law and evidence 
relied on in the determination of his 
claim(s).  The RO should also inform the 
appellant of his appellate rights with 
respect to his claim(s). 

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this REMAND is to comply with the appellant's 
right to due process.  No inference should be drawn regarding 
the final disposition of this claim. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals



 

